Moyer, C.J.,
dissenting. I respectfully dissent from the judgment affirming the denial of the writ of mandamus. The majority initially relies on the Home Rule Amendment to hold that a municipal charter provision controls over a conflicting provision of the Ohio Constitution. However, because the provisions of a home-rule charter derive their authority from the Ohio Constitution, where charter provisions are contrary to constitutional provisions, the Constitution prevails. State ex rel. Semik v. Cuyahoga Cty. Bd. of Elections (1993), 67 Ohio St.3d 334, 336, 617 N.E.2d 1120, 1122, citing State ex rel. Hinchliffe v. Gibbons (1927), 116 Ohio St. 390, 395, 156 N.E. 455, 457 (“ ‘ * * * the Constitution being the higher authority, it must be regarded, and the charter must be ignored. The paramount authority must prevail over the subordinate authority.’ ”); see, also, Bazell v. Cincinnati (1968), 13 Ohio St.2d 63, 42 O.O.2d 137, 233 N.E.2d 864, *594paragraph one of the syllabus (“By reason of Sections 3 and 7 of Article XVIII of the Ohio Constitution, a charter city has all powers of local self-government except to the extent that those powers are taken from, it or limited by other provisions of the Constitution * * *.” (Emphasis added.)
The majority opinion’s sole citation in support of its novel proposition is State ex rel. Bedford v. Cuyahoga Cty. Bd. of Elections (1991), 62 Ohio St.3d 17, 577 N.E.2d 645. However, State ex rel. Bedford, supra, expressly held that a municipal charter provision that was contrary to the process provided by the Ohio Constitution for charter amendments was invalid. Therefore, the Home Rule Amendment does not supply an “independent basis” to affirm the court of appeals’ judgment, and neither appellees nor the court of appeals stated otherwise.
As to the court of appeals’ rationale that the writ should be denied on the basis that Section 9, Article XVIII of the Ohio Constitution is a special provision concerning charter amendments and thus controls over the general provision of Section 14, Article XVIII, Ohio Constitution, it is only where a conflict is deemed irreconcilable that R.C. 1.51 mandates that one provision shall prevail over another. United Tel. Co. of Ohio v. Limbach (1994), 71 Ohio St.3d 369, 372, 643 N.E.2d 1129, 1131. All provisions which relate to the same general subject matter must be read in pari materia, and in construing these provisions together, courts must harmonize and give full application to all provisions “unless they are irreconcilable and in hopeless conflict.” Johnson’s Markets, Inc. v. New Carlisle Dept. of Health (1991), 58 Ohio St.3d 28, 35, 567 N.E.2d 1018, 1025.
Here, the court of appeals erred in effectively determining that Sections 9 and 14, Article XVIII of the Ohio Constitution are irreconcilable. Both provisions relate to the same general subject matter, ie., submission of issues to the electorate. While it is true that Section 9 addresses more specifically the issue of charter amendments, Section 14 manifestly provides that “[t]he percentage of electors required to sign any petition provided for herein shall be based upon the total vote cast at the last preceding general municipal election.” (Emphasis added.) The word “herein” refers to the phrase “in this article” from the first sentence of Section 14, Article XVIII. Sections 8 and 9 are two of the provisions in Article XVIII which refer to a percentage of electors required to sign a petition. Accordingly, the “ten per centum of electors” specified in Sections 8 and 9 must, under Section 14, be “based upon the total vote cast at the last preceding municipal election.” (Emphasis added.) By thus reading Sections 8 and 9 in pari materia with Section 14, the petition must contain ten percent of the total vote cast at the last preceding general municipal election. There is no conflict between the provisions. Rather, Section 14 merely clarifies what the “ten percentum of electors” referred to in Sections 8 and 9 is “based upon.” This *595construction comports with our duty to harmonize and give full application to all of these pertinent provisions since they are neither irreconcilable nor in “hopeless conflict.” Id.
Further, we have recently so applied Section 14 in cases involving charter amendments under Section 9, Morris v. Macedonia City Council (1994), 71 Ohio St.3d 52, 641 N.E.2d 1075, and charter commission issues under Section 8. State ex rel. Concerned Citizens for More Professional Govt. v. Zanesville City Council (1994), 70 Ohio St.3d 455, 457, 639 N.E.2d 421, 423. The Secretary of State’s preprinted form for a petition to submit a proposed charter amendment refers to both Sections 9 and 14 of Article XVIII and states that it is “[t]o be signed by ten per cent of the electors based on the total vote cast at the last preceding General Municipal Election.” See, also, Baldwin’s Ohio Revised Code Annotated (1994) 518, Editor’s Comment to Section 14, Article XVIII, Ohio Constitution (“This section provides that any election held under the Home Rule Amendment is to follow normal election procedures, and that the percentage of signatures required on any petition circulated under the Amendment is to be calculated on the total vote cast at the last general election in the municipality. Article XVIII specifically provides for petitions or elections in [Section] 2 (adoption of alternative form of municipal government; see R.C. Ch. 705), [Section] 5 (referendum on acquiring or operating utility), [Section] 8 (frame and adopt charter), and [Section] 9 (amendment of charter.)”).1
The court of appeals based its determination that Section 9 prevails over Section 14 partly because Section 9 was last amended in 1971, whereas Section 14 has not been amended since its enactment in 1912. The court of appeals concluded that Section 9 was thus a later expression of the will of the electors. See Vollmer v. Amherst (1940), 65 Ohio App. 26, 32, 18 O.O. 266, 269, 29 N.E.2d 379, 382. However, as previously noted, the provisions are not irreconcilable. Further, both Sections 9 and 14, Article XVIII of the Ohio Constitution were adopted at the 1912 Constitutional Convention, and the 1971 amendment to Section 9 merely permitted notice of proposed charter amendments to be given by newspaper advertising in lieu of mailing. See Am.Sub.S.J.R. No. 31, 133 Ohio Senate Journal (1969-1970) 1508. The amendment had nothing to do with the provisions pertinent to this cause.
Therefore, since Section 14 applies in conjunction with Sections 8 and 9 of Article XVIII, Ohio Constitution, and the number of electors who voted at the *596last preceding general municipal election was 482, Huebner needed only forty-nine valid signatures to have the issue certified by appellees to the board of elections. Since the initiative petition filed by Huebner contained 208 valid signatures, the petition contained a sufficient number of valid signatures. Appellees and the court of appeals erred in concluding otherwise.
Accordingly, the judgment of the court of appeals should be reversed and the writ granted to compel appellees to certify the proposed charter amendment to the board of elections for placement, pursuant to Section 8, Article XVIII, Ohio Constitution, on the ballot “at the next regular municipal election if one shall occur not less than sixty nor more than one hundred and twenty days after its passage; otherwise it shall provide for the submission of the question at a special election to be called and held in the time aforesaid.”
Wright and Cook, JJ., concur in the foregoing dissenting opinion.

. Since Sections 5, 8, and 9, Article XVIII, Ohio Constitution all refer to “ten per centum of the electors of the municipality,” a holding that Section 14 of Article XVIII does not apply to those provisions even though its clear language indicates its applicability to “any petition provided for” in Article XVIII would render Section 14 meaningless. This unreasonable result could not have been intended by the framers of the 1912 Ohio Constitution.